* Corpus Juris-Cyc. References: Appeal and Error, 3 C.J., p. 696, n. 61. Contempt, 13 C.J., p. 21, n. 97; Interference with property in custodia legis as contempt, see 6 R.C.L., p. 501; 2 R.C.L. Supp., p. 136.
Upon an issue made up and an appearance in court, Shelton was adjudged by the circuit court guilty of a contempt in removing and failing to return cotton seed levied on by the sheriff of the county under process issuing from the circuit court, and the court below ordered Shelton to pay the value of the cotton seed removed, two hundred ten dollars, or return the cotton seed, or, in default of payment or return of the cotton seed, that he stand committed to the county jail until the order of the court was complied with. The burden of the contemnor's plea in the lower court was that he had sought to have the sheriff levy a writ to enforce a lien upon the cotton seed, and that the sheriff had willfully refused to levy his writ, which had been issued prior to the time the writ issued from the circuit court.
In our opinion his quarrel is with the sheriff, and a failure to have the process served is not a defense to the willful retaining of property which had been legally levied upon by a proper writ issued upon a valid judgment rendered by a court of competent jurisdiction. One may not take the law in his own hands and, because of an alleged *Page 122 
failure of an officer to discharge his duty, take over and retain the property after he has notice that same is in the custody of the law.
The further complaint is urged that the court has required the contemnor, Shelton, to return the seed or pay the value thereof, without any proof as to whether or not Shelton is able to comply with the order of the court. As we view this record, the question here raised was not presented to the lower court by plea or proof, and cannot now be properly considered by us as a ground of reversal of the case.
We think the court below very properly adjudged this appellant guilty of a contempt, and that there is no error upon which to predicate a reversal of this case.
Affirmed. *Page 123